Exhibit 10.16(b)

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

April 25, 2008

This Amended and Restated Employment Agreement (“Agreement”), effective as of
April 25, 2008 (the “Effective Date”), by and among CRAIG T. BOUCHARD, currently
residing at                                         
                                         (the “Executive”) and Esmark
Incorporated, a Delaware corporation (the “Company”).

This Agreement supersedes and replaces that certain Amended and Restated
Employment Agreement, dated January 8, 2007, between Wheeling-Pittsburgh
Corporation (“WPC”), a wholly-owned subsidiary of the Company, and the
Executive. In consideration of the covenants and conditions herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged
by each party, the parties hereby agree as follows:

1. EMPLOYMENT. The Company shall employ the Executive commencing on the
Effective Date, and the Executive hereby accepts such employment, all upon the
terms and conditions set forth herein.

2. DUTIES AND AUTHORITY.

(a) POSITION. Executive shall serve as the President of the Company and ultimate
parent of the Company, and report to the Chief Executive Officer of the ultimate
parent of the Company, with those authorities, duties and responsibilities
customary to that position and such other authorities, duties and
responsibilities as the Board of Directors of the ultimate parent of the Company
(the “Board”) may reasonably assign the Executive from time to time. The
Executive shall use his best efforts, including the highest standards of
professional competence and integrity, and shall devote substantially all of his
business time and effort, in and to his employment hereunder, and shall not
engage in any other business activity which would conflict with the rendition of
his services hereunder, except that the Executive may hold directorships or
related positions in charitable, educational or not-for-profit organizations, or
directorships in business organizations if approved by the Board, and make
passive investments, which do not unreasonably interfere with the Executive’s
day-to-day acquittal of his responsibilities to the Company and its Affiliates.

(b) BOARD MEMBERSHIP. Executive shall be nominated for election as a director of
the Company by the shareholders at each annual meeting during the term of this
Agreement (or at each annual meeting at which his then current term as a
director would otherwise expire), and if so elected by the shareholders,
Executive shall serve as a member of the Board. The Executive acknowledges that
the election of directors is the prerogative of the shareholders, acting in
their sole discretion and, accordingly, that the failure of the shareholders to
approve his nomination to membership on the Board for any term does not
constitute a violation of this Agreement. In the event that Executive is elected
as a member of the Board, any determination or action required of or permitted
to the Board under this Agreement shall exclude the vote of the Executive. In
addition, in the event the Executive is elected as a member of the Board, the
Executive shall recuse himself from any such Board’s discussion pertaining to
the terms and conditions of his employment by the Company, whether pursuant to
this Agreement or otherwise.



--------------------------------------------------------------------------------

3. TERM.

(a) GENERAL. This Agreement shall have effect as of the Effective Date, and
shall remain in effect until the first anniversary of the Effective Date,
subject to earlier termination under Section 5 or extension as described below.
The period from the Effective Date until this Agreement shall have expired in
accordance with this Section 3 or been terminated in accordance with Section 5
is hereafter referred to as “the term hereof” or “the term of this Agreement.”
The term hereof shall be extended automatically for an additional year as of the
first anniversary of the Effective Date, and as of each subsequent annual
anniversary of such date (each such extension date is referred to herein as a
“Renewal Date”) unless at least one hundred twenty (120) days prior to any such
Renewal Date either party shall have given notice to the other party that the
term of this Agreement shall not be so extended.

(b) SURVIVAL OF CERTAIN PROVISIONS. Notwithstanding anything else herein
contained, the provisions of Section 4 through and including Section 7 hereof
shall survive the termination of this Agreement and of the Executive’s
employment hereunder.

4. COMPENSATION. In return for his services hereunder, the Executive shall be
entitled to (i) the Salary as specified below, (ii) bonuses, to the extent
provided below, (iii) long-term incentives, and (iv) certain fringe benefits, to
the extent provided below.

(a) SALARY. At the Effective Date, the Executive shall be paid salary at an
annual rate of $800,000 which shall be allocated among the Company,
Wheeling-Pittsburgh Steel Corporation (“WPSC”) and Esmark Steel Service Group,
Inc. (“ESSG”) at the Company’s discretion and subject to annual review and
upward adjustment at the determination of the Board or Compensation Committee of
the Board (the “Compensation Committee”) (as so adjusted, the Executive’s
“Salary”).

(b) BONUS. In addition to Salary and at the discretion of the Board or
Compensation Committee, the Executive may participate in the Company’s existing
short-term incentive plan for executives, as the same may be amended from time
to time by the Board or Compensation Committee. The Board may also award other
bonuses from time to time in its discretion.

(c) LONG-TERM INCENTIVES. The Executive shall be awarded such equity incentive
awards as the Board or the Compensation Committee shall determine from time to
time in their discretion including, without limitation, restricted stock unit
awards. The Executive may be eligible to participate in other long-term
incentive plans and programs as the Board or the Compensation Committee may deem
appropriate from time to time. Notwithstanding anything contained herein to the
contrary, all of Executive’s unvested equity and other long-term incentive
awards of the Company shall fully vest on the date of a Change of Control.

(d) FRINGE BENEFITS. The Executive will be eligible for and entitled to
participate in other benefits maintained by the Company and/or its subsidiaries
for its senior executive officers, as such benefits may be modified from time to
time for all such employees,

 

2



--------------------------------------------------------------------------------

such as its medical, dental, 401(k), defined contribution pension plan,
accident, disability, and life insurance benefits, on a basis not less favorable
than that applicable to other comparable executives of the Company and/or its
subsidiaries. Any such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable policies of the Company
and/or its subsidiaries and (iii) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such plan,
exercised in accordance with applicable law. The Executive will also be entitled
to the following:

(i) Subject to the Company’s standard policies, four (4) weeks of vacation per
calendar year (or any longer period as shall be provided under the Company’s
and/or its subsidiaries’ general vacation policies), without reduction in
Salary, to be taken at such times and intervals as shall be determined by the
Executive subject to the reasonable business needs of the Company and to Company
policies as in effect from time.

(ii) Appropriate office space, administrative support, e.g., secretarial
assistance, and such other facilities and services as are suitable to the
Executive’s position and adequate for the performance of the Executive’s duties.

(iii) The use of a company car. The Company shall be responsible for the
purchase price or lease payment and shall pay or reimburse all of the
Executive’s expenses for gasoline for use of the company car, and maintenance
and insurance of his company car, subject to such reasonable reporting
requirements as may be specified by the Company and/or the Internal Revenue
Service. The Executive shall keep and submit records of his business and
personal use of the company car. The Executive acknowledges that his personal
use of the company car will result in additional taxable income to him.

(iv) Up to $10,000 per annum in reimbursement of legal and personal tax
preparation and planning assistance.

(v) Payment or reimbursement of the cost of membership for himself and his
immediate family in one country club and one business club, and business-related
use thereof.

(vi) Payment or reimbursement of the cost, not covered by health insurance, of
one comprehensive physical examination during each year during the term of this
Agreement.

(vii) The Company shall permit, arrange for and bear the cost and expense of the
judicious and reasonable use by the Executive of an airplane for business,
personal and family travel, including as an element of such cost and expense,
the federal, state and local income tax consequences to the Executive of the use
of such airplane for non-business purposes.

Executive acknowledges that he will have no right to cash compensation in lieu
of any of the specific foregoing fringe benefits except with respect to vacation
pay, and then only to the extent, if any, allowed by the Company’s and/or its
subsidiaries’ vacation pay policies as in effect from time to time.

 

3



--------------------------------------------------------------------------------

(e) EXPENSES. The Executive will be entitled to reimbursement of all reasonable
expenses, in accordance with the Company’s policy as in effect from time to time
and on a basis not less favorable than that applicable to other executives of
the Company, including, without limitation, telephone, travel and entertainment
expenses incurred by the Executive in connection with the business of the
Company, subject to such reasonable substantiation and documentation as may be
specified by the Company.

(f) INDEMNIFICATION. The Company shall, and the Company shall use its best
efforts to cause any subsidiaries or Affiliates it may now or hereafter have to,
indemnify the Executive to the maximum extent permitted by law and regulation in
connection with any liability, expense or damage which the Executive incurs as a
result of the Executive’s employment and positions with the Company and its
current or future subsidiaries (including, without limitation, E2 Acquisition
Corporation) as contemplated by this Agreement, provided that the Executive
shall not be indemnified with respect to any matter as to which he shall have
been adjudicated in any proceeding not to have acted in good faith in the
reasonable belief that his action was in the best interest of the Company and
its subsidiaries. The Company, on behalf of itself and its current and future
parent corporations and subsidiaries (including, without limitation, E2
Acquisition Corporation), hereby confirms that the occupancy of all offices and
positions which in the future are or were occupied or held by the Executive in
connection with his employment under this Agreement have been so occupied or
held at the request of and for the benefit of the Company and its parent
corporations and subsidiaries (including, without limitation, E2 Acquisition
Corporation) for purposes of the Executive’s entitlement to indemnification
under applicable provisions of the respective articles of organization and/or
other similar documents of the Company and its parent corporations and
subsidiaries (including, without limitation, E2 Acquisition Corporation).
Expenses incurred by the Executive in defending a claim, action, suit,
investigation or proceeding shall be paid by the Company in advance of the final
disposition thereof upon the receipt by the Company of an undertaking by the
Executive to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified hereunder. The foregoing rights are not exclusive
and shall not limit any rights accruing to the Executive under any other
agreement or contract or under applicable law.

(g) PARACHUTE PAYMENT TAXES. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement or any
other agreement or arrangement of the Company received or to be received by the
Executive in connection with a Change of Control or the termination of the
Executive’s employment (all such payments and benefits, the “Total Payments”) is
determined to be subject (in whole or part) to the excise tax imposed by
Section 4999 of the Code (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including without limitation any
income taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount equal to the Excise Tax (and, for the avoidance of doubt, the
amount of the Total Payments). All determinations required to be made under this
Section 4(g), including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Company’s accountants or such other
certified public accounting firm reasonably acceptable to the Company as may be
designated by the Executive which shall

 

4



--------------------------------------------------------------------------------

provide detailed supporting calculations both to the Company and the Executive.
No Gross-Up Payment shall be made before six (6) months and one (1) day after
the Executive’s termination of employment or if the Executive is a Specified
Employee as defined in Section 5(b)(iv), later than the end of the Executive’s
taxable year next following the taxable year in which the Executive paid the
Excise Tax.

5. TERMINATION OF EMPLOYMENT AND EFFECTS THEREOF.

(a) TERMINATION. This Agreement and the Executive’s employment under this
Agreement may be terminated only in the following circumstances. The Company
shall have only such obligations to the Executive (or in the event of his death,
his estate), if any, as are specified below under the applicable termination
provision.

(i) UPON DEATH. In the event of the Executive’s death during the term hereof,
the Executive’s employment hereunder shall immediately and automatically
terminate and the Executive (or his estate) shall be entitled to a payment from
the Company, equal to: (A) his then Salary earned but unpaid through the end of
the month in which termination occurred, payable in a single lump sum within
thirty (30) days of termination, plus (B) the dollar equivalent of accrued
vacation and unreimbursed expenses through the end of the month in which
termination occurred, payable in a single lump sum within thirty (30) days of
termination, plus (C) any earned but unpaid bonuses, payable in a single lump
sum within thirty (30) days of termination and plus (D) a pro-rata (based on
time employed during the year) annual bonus, in an amount determined under the
terms of the applicable Company bonus plan, payable at the same time as
executive bonuses are paid generally under the applicable Company bonus plan,
but in no event later than March 15 of the year following the year in which
termination occurred. Additionally, the Company shall cause all of the
Executive’s equity and other long-term incentive awards to fully vest, cause any
stock options or stock appreciation rights held by the Executive at the time of
death to remain exercisable for six (6) months following such death and provide
COBRA Continuation in accordance with Section 5(a)(iv)(E) below, notwithstanding
Section 5(a)(iv)(E) for a period of thirty-six (36) months.

(ii) AS A RESULT OF DISABILITY. In the event that the Executive becomes disabled
during the term hereof within the meaning of the Company’s and/or its
subsidiaries’ then applicable long-term disability plan, the Company may
terminate the Executive’s employment upon notice to the Executive. In the event
of termination for disability, the Executive shall be entitled to a payment from
Company, equal to (A) his then Salary earned but unpaid through the end of the
month in which termination occurred, payable in a single lump sum within thirty
(30) days of termination, plus (B) the dollar equivalent of accrued vacation and
unreimbursed expenses through the end of the month in which termination
occurred, payable in a single lump sum within thirty (30) days of termination,
plus (C) any earned but unpaid bonuses, payable in a single lump sum within
thirty (30) days of termination, plus (D) a pro-rata (based on time employed
during the year) annual bonus, in an amount determined under the terms of the
applicable Company bonus plan, payable at the same time as executive bonuses are
paid generally under the applicable Company bonus plan, but in no event later
than March 15 of the year following the year in which termination occurred.
Additionally, the Company shall cause

 

5



--------------------------------------------------------------------------------

all of the Executive’s equity and other long-term incentive awards to fully
vest, cause any stock options or stock appreciation rights held by the Executive
at the time of termination to remain exercisable for ninety (90) days following
such death and provide COBRA Continuation in accordance with Section 5(a)(iv)(E)
below.

(iii) BY THE COMPANY FOR CAUSE. The Company may terminate the Executive’s
employment for Cause (as defined in Section 5(b) below) at any time upon notice
to the Executive setting forth in reasonable detail the nature of such Cause. In
the event that the Executive is terminated by the Company for Cause, the
Executive shall be entitled to his then Salary earned but unpaid through the end
of the month in which termination occurred, payable in a single lump sum within
thirty (30) days of termination.

(iv) BY THE COMPANY OTHER THAN FOR CAUSE. The Company may terminate Executive’s
employment other than for Cause upon thirty (30) days notice to the Executive
(or at its option immediately with thirty (30) days continued compensation,
including then Salary and benefits, in lieu of such notice). In the event of
such termination other than as provided in Section 5(a)(v), Executive (or in the
event of his death following termination, his estate) shall be entitled only to
the additional amounts and benefits described in subparagraphs (A) through and
including (E) below:

(A) Unpaid Base Salary. The Company shall pay to Executive his then Salary
earned but unpaid through the end of the month in which termination occurred,
payable in a single lump sum within thirty (30) days of termination;

(B) Accrued Vacation, Expenses and Bonus Payments. The Executive shall be
entitled to a payment from the Company equal to (i) the dollar equivalent of
accrued vacation and unreimbursed expenses through the end of the month in which
termination occurred, payable in a single lump sum within thirty (30) days of
termination, plus (ii) any earned but unpaid bonuses, payable in a single lump
sum within thirty (30) days of termination, plus (iii) the amount equal to one
hundred percent (100%) of the Executive’s annual target bonus for the year of
termination, payable in a single lump sum at the same time as executive bonuses
are paid generally under the applicable Company bonus plan, but in no event
later than March 15 of the year following the year in which termination occurs;

(C) Salary Continuation. The Company shall continue to make Salary payments (in
the amount of the Executive’s Salary immediately before the termination) to the
Executive for one (1) year from the date of termination in accordance with the
Company’s customary payroll practices prior to such termination; provided that
if the Executive is a Specified Employee, Salary payments due during the first
six (6) months shall be accumulated and paid in a lump sum six (6) months and
one (1) day after the termination.

(D) Vesting of Long-Term Incentives and Stock Options/Rights. The Company shall
cause (i) all of the Executive’s equity and other long-term incentive awards to
fully vest and (ii) any stock options or stock appreciation rights held by the
Executive at the time of termination to remain exercisable for ninety (90) days
following such termination.

 

6



--------------------------------------------------------------------------------

(E) Health Care Continuation. If at Executive’s termination of employment by the
Company without Cause the Executive is eligible to and timely elects continued
health coverage under Sections 601-607 of ERISA (“COBRA Continuation”) then, for
a period of eighteen (18) months from such election, the Company shall also pay
that share of the premium cost of Executive’s COBRA Continuation (and that of
his eligible dependents also electing COBRA Continuation) in the Company’s
and/or its subsidiaries’ group health plan as it pays for active employees of
the Company and their dependents generally.

(v) BY THE COMPANY OTHER THAN FOR CAUSE AFTER A CHANGE OF CONTROL. The Company
may terminate Executive’s employment other than for Cause upon thirty (30) days
notice to the Executive (or at its option immediately with thirty (30) days
continued compensation, including then Salary and benefits, in lieu of such
notice) within one (1) year after a Change of Control. In the event of such
termination within one (1) year after a Change of Control, Executive (or in the
event of his death following termination, his estate) shall be entitled only to
the additional amounts and benefits described in subparagraphs (A) through and
including (D) below:

(A) Unpaid Base Salary. The Company shall pay to Executive his then Salary
earned but unpaid through the end of the month in which termination occurred,
payable in a single lump sum within thirty (30) days of termination;

(B) Payment in Lieu of Salary and Bonus. The Executive shall be entitled to
receive a payment from the Company, equal to (i) two (2) times his Salary at the
highest annualized rate in effect during the one (1) year immediately preceding
the date of the Change of Control, payable in a single lump sum fifteen
(15) days after the termination or, if the Executive is a Specified Employee,
six (6) months and one (1) day after the termination, plus (ii) two (2) times
his maximum annual bonus, payable in a single lump sum fifteen (15) days after
the termination or, if the Executive is a Specified Employee, six (6) months and
one (1) day after the termination, plus (iii) any earned but unpaid bonuses,
payable in a single lump sum within thirty (30) days of termination;

(C) Accrued Vacation and Expenses. The Executive shall be entitled to a payment
from the Company equal to the dollar equivalent of accrued vacation and
unreimbursed expenses through the end of the month in which termination
occurred, payable in a single lump sum within thirty (30) days of termination;

(D) Vesting of Long-Term Incentives and Stock Options/Rights. The Company shall
(i) cause all equity and other long-term incentive awards held by Executive to
fully vest as of the time of termination and (ii) provide COBRA Continuation in
accordance with Section 5(a)(iv)(E) above.

 

7



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Company is terminated other than for Cause prior to the date
on which a Change of Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control then for all purposes of
this Agreement the date of the Change of Control shall mean the date immediately
prior to the date of such termination.

(vi) BY THE EXECUTIVE. Executive may terminate his employment and this Agreement
for any or no reason whatsoever at any time.

(A) Good Reason. Except as provided in (B) below, in the event the Executive
(i) gives the Company ninety (90) days’ advance written notice that Executive is
terminating his employment for Good Reason, (ii) Executive has given such notice
within sixty (60) days of having Good Reason, and (iii) the Company has not
cured the event of Good Reason for which Executive provided notice within thirty
(30) days from receipt of such notice, then on the effective date of his
resignation Executive shall be entitled to receive the amounts and benefits
described in Section 5(a)(iv)(A) through and including Section 5(a)(iv)(E).

(B) Effect of Change of Control.

(i) Executive may terminate his employment by giving written notice of
termination to the Company at any time within six (6) months following the date
of the Change of Control and be entitled to receive the amount and benefits
described in Section 5(a)(v) above.

(ii) Also, in the event (1) Executive gives the Company ninety (90) days’
advance written notice that Executive is terminating his employment for Good
Reason, (2) Executive has given such notice within sixty (60) days of having
Good Reason, (3) the Company has not cured the event of Good Reason for which
Executive provided notice within thirty (30) days from receipt of such notice,
and (4) the notice is provided within the first twelve (12) months after a
Change of Control, then on the effective date of his resignation Executive shall
be entitled to receive the amounts and benefits described in Section 5(a)(v)
above.

(iii) Anything in this Agreement to the contrary notwithstanding, if the
circumstances constituting Good Reason occur prior to the date on which a Change
of Control occurs, and it is reasonably demonstrated that such circumstances
(i) occurred at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control then for all purposes of this
Agreement the date of the Change of Control shall mean the date immediately
prior to the occurrence of such circumstances.

 

8



--------------------------------------------------------------------------------

(C) Resignation without Good Reason. In the event the Executive resigns other
than in the circumstances described in subparagraphs (A) and (B) above, and
gives the Company sixty (60) days’ advance written notice of such resignation,
the Executive shall be entitled to his then Salary earned but unpaid through the
end of the month in which termination occurred, payable in a single lump sum
within thirty (30) days of termination. The Company may at its sole option waive
the requirement of advance notice and decline to accept the Executive’s service
for any period following its receipt of notice, but in that event, Executive
shall be entitled to continued compensation in accordance with Section 4 for the
entirety of the otherwise applicable notice period (and will be deemed to be an
employee for such period).

(b) DEFINITIONS. For these purposes:

(i) “Cause” means the Executive has: (A) been convicted of, or has pled guilty
or nolo contendere to any felony, or any misdemeanor involving moral turpitude
under the laws of the United States or any state or political subdivisions
thereof; (B) committed a breach of duty of loyalty which a third-party neutral
arbitrator determines is materially detrimental to the Company; (C) materially
violated any provision of Section 6 of this Agreement; (D) willfully failed to
substantially perform or adhere to explicitly stated duties or guidelines of
employment or to follow the directives of the Board (which are not unlawful to
perform or to adhere to or follow and which are within the scope of Executive’s
duties) following a written warning that if such failure continues it will be
deemed a basis for a “For Cause” dismissal; or (E) acted with willful misconduct
in the performance of the Executive’s duties. No act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.
Following a Change of Control, subsection (D) above shall be deleted from this
definition of “Cause.”

(ii) “Change of Control” means the occurrence of any of the following: (A) a
merger or consolidation of any of the Company, WPC, WPSC and/or ESSG with or
into another person or the sale, transfer, or other disposition of all or
substantially all of any of the Company’s, WPC’s, WPSC’s and/or ESSG’s assets to
one or more other persons in a single transaction or series of related
transactions, unless securities possessing more than 50% of the total combined
voting power of the survivor’s or acquirer’s outstanding securities (or the
securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company immediately prior to that transaction; (B) any person or group of
persons (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended and in effect from time to time), other than the Company or
an Affiliate, directly or indirectly acquires beneficial ownership (determined
pursuant to Securities and Exchange Commission Rule 13d-3 promulgated under the
said Exchange Act) of securities possessing more than 50% of the total combined
voting power of (y) the

 

9



--------------------------------------------------------------------------------

Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders or (z) ESSG, WPC or WPSC’s outstanding
securities; (C) over a period of thirty-six (36) consecutive months or less from
the Effective Date, there is a change in the composition of the Board such that
a majority of the members of the Board (rounded up to the next whole number, if
a fraction) ceases to be composed of individuals who either (1) have been
members of the Board continuously since the beginning of the thirty-six
(36) month period referred to above or (2) have been elected or nominated for
election as Board members during such period by at least a majority of the
members Board described in the preceding clause (1) who were still in office at
the time that election or nomination was approved by the Board, provided,
however, that a Change of Control shall be deemed to have occurred in any event
if, by reason of one or more actual or threatened proxy contests for the
election of directors or otherwise, a majority of the Board shall consist of
individuals, other than directors referred to in clause (1) above, whose
election as members of the Board occur within such thirty-six (36) month period
at the request or on behalf of the same person or group of persons (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
and in effect from time to time), (D) funds managed by the Company’s largest
shareholder, Franklin Mutual Advisors LLC (“Franklin”) increase their collective
ownership of outstanding capital stock of the Company to greater than seventy
percent (70%), (E) funds managed by Franklin reduce their collective ownership
of outstanding capital stock of the Company to twenty-five percent (25%) or less
and any one or more acquirers of stock from Franklin, acting individually or as
a group, acquire twenty percent (20%) or more of the outstanding stock of the
Company, (F) a change of the majority of the Board’s composition in a contested
election, or (G) the liquidation or dissolution of the Company (other than a
dissolution occurring upon a merger or consolidation thereof).

(iii) “Good Reason” means (A) the assignment to the Executive of any duties
inconsistent with the Executive’s status as President of the Company and
ultimate parent of the Company or a meaningful alteration, adverse to the
Executive, in the nature or status of the Executive’s responsibilities
(including reporting responsibilities); (B) permanent relocation of his
principal place of employment to a location more than seventy-five (75) miles
distant from his principal place of employment, located at the address of his
residence in the Chicago, Illinois area at the Effective Time; (C) a reduction
by the Company in the Executive’s aggregate annual base salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all senior executives of
the Company and all senior executives of any person in control of the Company;
(D) the failure by the Company and/or its subsidiaries to continue in effect any
compensation plan in which the Executive participates which is material to the
Executive’s total compensation, including without limitation equity compensation
plans and programs, or the failure by the Company to continue the Executive’s
participation therein on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants; (E) the failure by the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s or its subsidiaries’ pension, life
insurance, medical, health and accident, or disability plans at any time
subsequent to the Effective

 

10



--------------------------------------------------------------------------------

Date, or the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at any time subsequent to
the Effective Date, (F) a failure of the Company to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the stock or assets of the Company within fifteen (15) days
after a merger, consolidation, sale or similar transaction or (G) a material
breach by the Company of this Agreement. Notwithstanding the foregoing, the
events described in (D) and (E) above shall not constitute “Good Reason” where
they are the direct result of the elimination or modification of benefit plans
or arrangements by the Company with respect to employees generally.

(iv) “Specified Employee” means a specified employee as defined in Section 409A
of the Code and applicable regulations as of the date of the Executive’s
termination.

6. PROVISIONS RELATING TO EXECUTIVE CONDUCT AND TERMINATION OF EMPLOYMENT.

(a) CESSATION OF AUTHORITY ON TERMINATION. Immediately upon the Executive
terminating or being terminated from his position with the Company for any
reason or no reason, the Executive will stop serving the functions of the
terminated or expired position, or any other positions with any Affiliate, and
shall be without any of the authority of or responsible for any position. On
request of the Board, at any time following the Executive’s termination of
employment for any reason or no reason, the Executive shall resign from the
Board if then a member and the board of directors or any other officership or
directorship of the Company or any subsidiary or Affiliate of Company.

(b) NO OBLIGATION TO MITIGATE. The Executive shall not be required to seek other
employment or income to reduce any amounts payable to the Executive by the
Company under Section 5. Further, the amount of any payment or benefit provided
for by Section 5 shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, retirement benefits,
by offset against any amounts claimed to be owed by the Executive to the
Company, or otherwise.

(c) RELEASE OF CLAIMS. Notwithstanding the foregoing, the Executive shall not be
entitled to any payments under Section 5 unless within twenty-one (21) days
following his termination he shall have executed and delivered to the Company a
general release of claims in the form attached hereto as Exhibit A.

(d) SECTION 409A. Notwithstanding the foregoing provisions of this Agreement to
the contrary, if the Company determines that any amounts to be paid to the
Executive under this Agreement are subject to Section 409A of the Code, then the
Company shall in good faith adjust the form and the timing of such payments as
it reasonably determines to be necessary or advisable to be in compliance with
Section 409A. If such a payment must be delayed to comply with Section 409A,
then the deferred payments shall be paid at the earliest practicable date
permitted by Section 409A.

 

11



--------------------------------------------------------------------------------

(e) CONFIDENTIALITY. The Executive recognizes and acknowledges that certain
assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees or others
in a confidential relationship with the Company and any persons controlling,
controlled by or under common control with the Company (each, an “Affiliate”)
and their respective employees, officers and partners), and relating to the
Company’s or any Affiliate’s business (including, without limitation,
information regarding clients, customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets), as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company and
its Affiliates, or which the Executive may acquire or may have acquired
knowledge of during the performance of said work. The Executive agrees that at
all times during his employment and thereafter (including periods after the term
of this Agreement), he will keep and maintain all Confidential Information and
all of the affairs of the Company and its Affiliates confidential, and will not,
except (i) as necessary for the performance of his responsibilities hereunder or
(ii) as required by judicial process and after three (3) days prior notice to
the Company unless required earlier by a court order or a legal requirement,
disclose to any person for any reason or purpose whatsoever, directly or
indirectly, all or any part of the Confidential Information of the Company and
its Affiliates. The Executive is not bound by the restrictions in this paragraph
with respect to any information that becomes public other than as a consequence
of the breach by the Executive of his confidentiality obligations hereunder or
is disclosed without an obligation of confidentiality. The Executive can
disclose all information to his personal advisors subject to becoming liable for
any violation by them of Executive’s confidentiality obligations.

(f) RETURN OF MATERIALS. The Executive agrees that on the termination of his
employment, however such termination may occur, the Executive will promptly
return to the Company all materials and other property from time to time held by
the Executive and proprietary to the Company and its Affiliates including
without limitation any documents incorporating, reflecting or reproducing in
whole or in part any Confidential Information, credit cards, and the like.

(g) NON-SOLICITATION AND NON-COMPETE. The Executive agrees that:

(i) except as agreed by the Board, during the term hereof, the Executive will
not, directly or indirectly, either as a principal, agent, employee, employer,
stockholder, co-partner or in any other capacity whatsoever, engage in any
outside activity, whether or not competitive with the business of the Company,
that could foreseeably give rise to a conflict of interest or otherwise
interfere with his duties and obligations to the Company;

(ii) during the term hereof and for twelve (12) months after the term, the
Executive will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
solicit, hire or attempt to hire, or assist others in soliciting, hiring or
attempting to hire, any individual employed by the Company at any time while the
Executive was also so employed, or encourage any such individual to terminate
his or her relationship with the Company; provided, however, that nothing in
this Section 6(g) shall be deemed to prohibit Executive from:

(A) making general solicitations of employment published in newspapers, trade
journals or other publications of general circulation; or (B) employing
individuals who have terminated their employment with the Company;

 

12



--------------------------------------------------------------------------------

(iii) during the term hereof and for twelve (12) months after the term, the
Executive will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
engage in or undertake any planning for any activity which is competitive with
the business of the Company, as conducted or under consideration at any time
during his employment by the Company; provided that (A) an ownership interest by
Executive of one percent (1%) or less in any outstanding equity securities of
any company which is competitive with the business of the Company whose equity
securities are listed on a national securities exchange, national or capital
markets or traded in the over-the-counter bulletin board or (B) Executive’s
employment by or otherwise association with a business or entity of which a
subsidiary, division, segment, unit, etc. is in material direct competition with
the Company or any parent corporation or subsidiary of the Company but as to
which such subsidiary, division, segment, unit, etc. the Executive has no direct
or indirect responsibility or involvement, so long as the Executive does not
breach the confidentiality obligations hereunder, shall not be prohibited and
shall not constitute activity which is competitive with the business of the
Company.

(h) INJUNCTIVE RELIEF. The Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it shall not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required to specifically enforce
any of the covenants in this Section 6. The Executive agrees and consents that
injunctive relief may be sought in any state or federal court of record in the
Commonwealth of Pennsylvania, or in the state and county in which a violation
may occur or in any other court having jurisdiction, at the election of the
Company; to the extent that the Company seeks a temporary restraining order (but
not a preliminary or permanent injunction), the Executive agrees that a
temporary restraining order may be obtained ex parte. The Executive agrees and
submits to personal jurisdiction before each and every court designated above
for that purpose.

(i) BLUE-PENCILLING. The parties consider the covenants and restrictions
contained in this Section 6 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction shall be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

(j) NONINTERFERENCE. In the event of any dispute under this Agreement or
otherwise relating to the Executive’s relationship with the Company, any
Affiliate of the Company, or their respective principals or management, whether
or not during the term of this Agreement, the Executive agrees not to bring any
legal proceeding or take any legal action to

 

13



--------------------------------------------------------------------------------

seek to enjoin or otherwise impede the purchase, sale, financing, refinancing,
development, establishment or operation of any business venture or entity in
which any of such persons or entities has any interest.

7. MISCELLANEOUS.

(a) FREEDOM TO CONTRACT. The Executive represents that he is free to enter into
this Agreement and carry out his obligations hereunder without any conflict with
any prior agreements, and that he has not made and will not make any agreement
in conflict with this Agreement.

(b) ENTIRE AGREEMENT. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter. In
the event of any inconsistency between this Agreement and any plan, policy or
program of the Company or any agreement or instrument between the Company and
the Executive with respect to the vesting of long-term incentive awards,
including grants of restricted stock of the Company, the terms of this Agreement
shall govern.

(c) SPECIFIC ENFORCEMENT. The parties acknowledge and agree that the Executive’s
breach of the provisions of Section 6 or Section 7 of this Agreement may cause
irreparable harm to the Company, that the remedy of damages will not be adequate
for the enforcement of such provisions, and that such provisions may be enforced
by equitable relief, including injunctive relief, which relief shall be
cumulative and in addition to any other relief to which the Company may be
entitled.

(d) BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party or parties, neither the Company nor the Executive may assign any
duties or right or interest hereunder or right to receive any money hereunder
and any such assignment shall be void; provided, however, that without the
Executive’s consent the Company may assign its rights and obligations hereunder
in their entirety to any successor to all or substantially all of its business,
whether affected by merger or otherwise. The preceding sentence, however, shall
not prevent the transfer of any right or interest to receive any money hereunder
by the Executive by way of testamentary disposition or intestate succession. The
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition or property or
stock, liquidation or otherwise) to all or a significant portion of the assets
of the Company, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed by a successor, this Agreement shall continue to be binding upon the
Company and any successor and assign shall be deemed the “Company” for purposes
of this Agreement.

(e) SEVERABILITY. In the event any provision of this Agreement shall be
determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances.

 

14



--------------------------------------------------------------------------------

(f) NOTICES. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or telecopy, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified to the
other party hereto in accordance with this Section 7(f):

If to the Company, to:

Esmark Incorporated

c/o Wheeling-Pittsburgh Corporation

1134 Market Street

Wheeling, WV 26003

Attention: Chief Executive Officer

Telecopy: 304-234-2690

with a copy to the Company’s Senior Vice President –Human Resources at the same
address.

If to the Executive, at his last residence shown on the records of the Company.

Any such notice shall be deemed to have been received (i) if delivered
personally, when received, (ii) if sent by overnight courier, when sent,
(iii) if mailed, two (2) days after being mailed as described above and (iv) in
the case of facsimile transmission, when confirmed by facsimile machine report.

(g) ARBITRATION OF CLAIMS. The parties hereto agree that except as provided in
Section 7(c) above any dispute hereunder, or otherwise relating to the
Executive’s relationship with the Company, whether or not arising during the
term of this Agreement, shall be resolved by submission to final and binding
arbitration held in Pittsburgh, Pennsylvania or as otherwise mutually agreed
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then existing, and judgment on any arbitration
award may be entered in any court of competent jurisdiction. Any cause of action
or matter in dispute is hereby waived unless arbitration proceedings are
initiated by the complaining party within one (1) year from the later of the
accrual of the cause of action or the date on which the cause of action should
reasonably have been discovered. The Executive and the Company agree any such
arbitrator shall not be empowered to amend or modify this Agreement or any other
relevant agreement in any respect and further agree that the arbitrator shall
not have the jurisdiction to award punitive damages and shall be without the
authority to award relief other than monetary damages. Executive and the Company
understand and agree that the Company shall bear the arbitrator’s fee and any
other type of expense or cost that Executive would not be required to bear if
Executive were free to bring the dispute or claim in court as well as any other
expense or cost that is unique to arbitration. Except as provided in
Section 7(i) below, Executive and the Company shall each pay their own
attorneys’ fees incurred in connection with an arbitration, and

 

15



--------------------------------------------------------------------------------

the arbitrator will not have authority to award attorneys’ fees unless a statute
or contract at issue in the dispute authorizes the award of attorneys’ fees to
the prevailing party, in which case the arbitrator shall have the authority to
make an award of attorneys’ fees as required or permitted by applicable law. If
there is a dispute as to whether Executive or the Company is the prevailing
party, the arbitrator will decide this issue. Any cause of action or matter in
dispute is hereby waived unless arbitration proceedings are initiated by the
complaining party within one (1) year from the later of the accrual of the cause
of action or the date on which the cause of action should reasonably have been
discovered.

(h) JURY & PUNITIVE DAMAGES WAIVER. EACH PARTY EXPRESSLY WAIVES ANY AND ALL
RIGHTS THAT HE OR IT MAY HAVE TO HAVE ANY DISPUTE (WHETHER OR NOT ARISING DURING
THE TERM OF THIS AGREEMENT) HEREUNDER OR OTHERWISE RELATING TO THE EXECUTIVE’S
RELATIONSHIP WITH THE EMPLOYER OR ANY AFFILIATE TRIED BEFORE OR DETERMINED BY A
JURY OR TO CLAIM OR RECOVER PUNITIVE DAMAGES.

(i) REIMBURSEMENT OF LEGAL FEES. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with the enforcement of any or all of his rights under
Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company shall pay (or the Executive shall be
entitled to recover from the Company, as the case may be) the Executive’s
reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his rights, including the enforcement of any arbitration award,
up to $50,000 in the aggregate.

(j) AMENDMENT. This Agreement may be modified only by an instrument in writing
executed by the parties hereto.

(k) INTERPRETATIVE MATTERS; COUNTERPARTS. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Except as provided in
Section 7(g), no delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Agreement it shall not be
necessary to produce or account for more than one such counterpart.

(l) GOVERNING LAW. This Agreement is to be governed and construed according to
the internal substantive laws of the Commonwealth of Pennsylvania.

(m) CONFLICTS. To the extent that this Agreement conflicts with any provision,
in any handbook, policy manual, plan, rule, regulation or any other document,
the provisions of this Agreement shall take precedent.

 

16



--------------------------------------------------------------------------------

(n) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.

(o) WITHHOLDING. Any payments provided for in this Agreement shall be paid net
of any applicable tax withholding required under federal, state or local law.

(p) REGISTRATION RIGHTS. If any Company common stock issued to the Executive
under this Agreement is not registered under the Securities Act of 1933, at the
request of the Executive, the Company shall file with the Securities and
Exchange Commission a registration statement on the applicable form, relating to
the resale by the Executive of all of the common stock, and the Company shall
use its commercially reasonable best efforts to cause such registration
statement to be declared effective.

(Signatures appear on the following page.)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

ESMARK INCORPORATED By:  

/s/ J. Gregory Pilewicz

Name:   J. Gregory Pilewicz Title:   Senior Vice President EXECUTIVE: By:  

/s/ Craig T. Bouchard

  CRAIG T. BOUCHARD

 

18



--------------------------------------------------------------------------------

GUARANTEE

Wheeling-Pittsburgh Steel Corporation (“WPSC”) hereby absolutely, irrevocably
and unconditionally guarantees, for so long as a majority of the issued and
outstanding capital stock of WPSC is owned, directly or indirectly, by Esmark
Incorporated, the prompt and punctual (i) payment when due and at all times
thereafter of all salary, bonus, incentive payments, fringe benefits or other
compensation and any other sums due or which may become due thereon or under
this Agreement and (ii) performance and observance by the Company of all the
terms, covenants and conditions of this Agreement, whether according to the
present terms thereof or as such terms may hereafter at any time from time to
time be amended, supplemented, renewed, extended, waived or otherwise modified
whether or not with notice to, or the consent of, WPSC.

 

WHEELING-PITTSBURGH STEEL CORPORATION By:  

/s/ J. Gregory Pilewicz

Name:   J. Gregory Pilewicz Title:   Senior Vice President

Esmark Steel Service Group, Inc. (“ESSG”) hereby absolutely, irrevocably and
unconditionally guarantees, for so long as a majority of the issued and
outstanding capital stock of ESSG is owned, directly or indirectly, by Esmark
Incorporated, the prompt and punctual (i) payment when due and at all times
thereafter of all salary, bonus, incentive payments, fringe benefits or other
compensation and any other sums due or which may become due thereon or under
this Agreement and (ii) performance and observance by the Company of all the
terms, covenants and conditions of this Agreement, whether according to the
present terms thereof or as such terms may hereafter at any time from time to
time be amended, supplemented, renewed, extended, waived or otherwise modified
whether or not with notice to, or the consent of, ESSG.

 

ESMARK STEEL SERVICE GROUP, INC. By:  

/s/ Thomas A. Modrowski

Name:   Thomas A. Modrowski Title:   President

 

19



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

In exchange for the severance pay and other benefits set forth in my Amended and
Restated Employment Agreement with Esmark Incorporated (the “Company”),
effective as of                     , 2008 (as amended through the date hereof,
the “Employment Agreement”), I forever give up, waive and release any and all
claims, charges, complaints, grievances or promises of any and every kind I may
have up to the date of this Release against the Company, its subsidiaries and
other affiliates and their directors, officers and employees, and related
persons, including, without limitation, my rights under Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Employee
Retirement Income Security Act (“ERISA”), the Equal Pay Act, the Americans with
Disabilities Act (“ADA”), the Age Discrimination in Employment Act (“ADEA”) and
other federal and state statutes prohibiting discrimination on the basis of age,
sex, race, color, handicap, religion and national origin and any common law
claims, including without limitation, claims for defamation, intentional
infliction of emotional distress, intentional interference with contract,
negligent infliction of emotional distress, personal injury, breach of contract,
unpaid wages or compensation, or claims for unreimbursed expenses. This release
shall not extend to any claim to amounts due me in accordance with the terms of
my Employment Agreement after termination of my employment or to claims to
indemnity I may have under the terms of my Employment Agreement, applicable law,
or the Company’s articles of organization or bylaws for having served as a
director, officer or employee of the Company, its subsidiaries or any affiliate.

I acknowledge that I have been advised of my right to consult an attorney before
I sign this Release and that I have twenty-one (21) days to consider whether to
sign this Release. If the Release is not received by the Company at the end of
the twenty-one (21) day period, it will be considered expired and withdrawn and
the Company’s severance obligations under my Employment Agreement void. If I
execute this Release prior to the end of the twenty-one (21) day period that has
been provided for me to consider it, I agree and acknowledge that the prior
execution was a knowing and voluntary waiver of my right to consider this
Release for a full twenty-one (21) days, and was due to my conclusion that I had
ample time in which to consider and understand this Release, and in which to
review this Release with my counsel.

Nothing in this Release shall be construed to affect the Equal Employment
Opportunity Commission’s (“Commission”) independent right and responsibility to
enforce the law. I understand, however, that, while this Release does not affect
my right to file a charge or participate in an investigation or proceeding
conducted by the Commission, it does bar any claim I might have to receive
monetary damages in connection with any Commission proceeding concerning matters
covered by this Release.

 

20



--------------------------------------------------------------------------------

I understand I have the right to revoke this Release within seven (7) days of
signing it. I understand that to revoke this Release, I must notice the Company
in writing in accordance with the notice procedures set forth in my Employment
Agreement.

 

 

  CRAIG T. BOUCHARD Dated:  

 

 

21